Case 1:18-mc-00299-LDH-RLM Document 7 Filed 01/25/21 Page 1 of 3 PageID #: 62




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 ATHALENE APRIL BULLA,
                                        Petitioner,         MEMORANDUM AND ORDER
                         v.                                         18-MC-299 (LDH)
 UNITED STATES OF AMERICA,
                                        Respondent.

 LASHANN DEARCY HALL, United States District Judge:

       Petitioner Athalene April Bulla, proceeding pro se, brings the instant action to seal and

expunge her arrest record in United States v. April Bulla, No. 89-MJ-919. On July 21, 1989,

Petitioner was arrested and charged in a complaint with conspiracy to commit fraud and related

offenses. On August 15, 1989, the complaint was dismissed, without prejudice.

                                         BACKGROUND

       Petitioner is a critical care paramedic in the State of Florida. (Pet.’s Mot. 5, ECF No. 1.)

Petitioner applied with the Florida Department of Agriculture and Consumer Services (“FDACS”)

for a license to carry a concealed weapon or firearm. (Id.) On June 27, 2016, Petitioner received

notice from FDACS that her application was suspended pending investigation into the criminal

charges brought against her in 1989. (Id. Ex. 1.) Petitioner received a hearing, after which

FDACS granted her application, and Petitioner received a license. (Id. 5.)

       Subsequently, Petitioner sought to purchase a gun. (Id.) At that time, she was informed

that the Florida Department of Law Enforcement (“FDLE”) had placed her on its “conditional non-

approval” list, preventing Petitioner from purchasing a gun. (Id. 5–6.) Persons given conditional

non approval are subject to a 72-hour waiting period, and the purchase can only be approved once

FDLE changes its designation to approval or conditional approval. (Id. 6.) Petitioner alleges she




                                                  1
Case 1:18-mc-00299-LDH-RLM Document 7 Filed 01/25/21 Page 2 of 3 PageID #: 63



was informed by FDLE that if the agency determined that it was “wrongful” for her to own a gun,

she would have to surrender her weapon to the nearest law enforcement agency. (Id.) Petitioner

complains that despite being licensed by the State of Florida to carry a concealed weapon, she must

nonetheless endure a 72-hour waiting period and that if FDLE determined that it was “wrongful”

for her to own a gun, she would suffer financial loss having paid for a firearm that she cannot keep.

(Id.) Petitioner states that her arrest record should be expunged and sealed so that she can avoid

the waiting period and potential financial loss and because she does not wish to be

“inconvenience[d]” or to “feel ashamed” when she seeks to purchase a firearm in the future. (Id.)

                                           DISCUSSION

       “No federal statute provides for the expungement of an arrest record.” United States v.

Schnitzer, 567 F.2d 536, 539 (2d Cir. 1977). “Instead, expungement lies within the equitable

discretion of the court, and relief is usually granted only in ‘extreme circumstances.’” Id.; see also

Doe v. United States, 833 F.3d 192, 197 (2d Cir. 2016) (“A court, sitting in a criminal prosecution,

has ancillary jurisdiction to issue protective orders regarding dissemination of arrest records.”

(quoting Schnitzer, 567 F.2d at 538)). “In determining whether such circumstances exist, courts

have considered the ‘delicate balancing of the equities between the right of privacy of the

individual and the right of law enforcement officials to perform their necessary duties.’” Schnitzer,

567 F.2d 536 at 539. That is, “[t]he government’s need to maintain arrest records must be

balanced against the harm that the maintenance of arrest records can cause citizens.” Id. As the

Second Circuit has advised, “the power to expunge is a narrow one, and should . . . be reserved for

the unusual or extreme case.” Id. (internal quotations omitted). Courts analyze motions to seal and

expunge an arrest or criminal record under the same standards. See Doe v. United States, 833 F.3d

192, 196 n.1 & n.2 (2d Cir. 2016) (using the words “expunge,” “seal” and “delete” interchangeably




                                                   2
Case 1:18-mc-00299-LDH-RLM Document 7 Filed 01/25/21 Page 3 of 3 PageID #: 64



with respect to arrest or conviction records).

       Here, Petitioner fails to demonstrate unusual or extreme circumstances warranting the

sealing and expungement of her arrest record. That Petitioner does not wish to be inconvenienced

or to feel ashamed when she seeks to purchase a firearm in the future and seeks to avoid

speculative financial loss does not suffice. See Schnitzer, 567 F.2d at 540 (“Such extreme

circumstances have been found and records ordered to be expunged where procedures of mass

arrests rendered judicial determination of probable cause impossible; where the court determined

the sole purpose of the arrests was to harass civil rights workers; where the police misused the

police records to the detriment of the defendant; or where the arrest was proper but was based on a

statute later declared unconstitutional.” (internal citations omitted)).

                                           CONCLUSION

       For the foregoing reasons, Petitioner’s motion to seal and expunge her arrest record is

DENIED.



                                                        SO ORDERED.


 Dated: Brooklyn, New York                              /s/ LDH
        January 25, 2021                                LASHANN DEARCY HALL
                                                        United States District Judge




                                                    3
